Citation Nr: 9915696	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-20 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
PTSD.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for PTSD has been 
developed.

2.  The veteran has not presented competent evidence of a 
clear diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304(f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented a claim that is plausible.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1994); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  He has presented psychiatric evidence from 
Carlos Vargas Villaneuva, M.D., in an October 1997 report and 
also a November 1995 letter, in which Dr. Vargas Villaneuva 
states that the veteran's anxiety, depression, poor 
concentration and memory, nightmares of wartime experiences, 
and auditory hallucinations are symptomatic of PTSD.  Dr. 
Vargas Villaneuva diagnosed the veteran with chronic PTSD.  
The veteran's statements regarding the alleged inservice 
stressors, namely his combat action during the Korean War, 
must be accepted at face value for the purpose of 
establishing a well grounded claim unless they are inherently 
incredible.  The veteran's Report of Separation from the 
Armed Forces of the United States (DD Form 214) indicates 
that the veteran was awarded the Korean Service Medal and the 
Combat Infantryman Badge.  Furthermore, the diagnosis of PTSD 
appears to have been based on the claimed inservice 
stressors, thus providing some competent evidence of a nexus 
between an inservice disease or injury and the diagnosis of 
PTSD.  Thus, the veteran has presented a well grounded claim 
for PTSD.  

The elements required to establish service connection for 
PTSD are 1) a current, clear medical diagnosis of PTSD, which 
is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor; 2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and  3) competent 
medical evidence of a causal nexus, or link, between the 
current symptomatology and the specific claimed inservice 
stressor.   38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).       

The veteran has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with his claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

As indicated above, the veteran essentially contends that he 
has PTSD due to his combat service in Korea, for which 
service connection should be granted.  After a review of the 
evidence, however, the Board finds that his contentions are 
not supported by the record and that, accordingly, his claim 
fails.

As previously stated, the evidence must show a current, clear 
medical diagnosis of PTSD, including adequate PTSD 
symptomatology and sufficient evidence of stressors.  The 
Board finds that the veteran's claim fails on this count.  
The veteran's most recent VA examination, in March 1996, 
focused specifically on whether he exhibited the requisite 
symptomatology for PTSD.  This examination revealed that he 
complained of anxiety, insecurity, loneliness, irritability, 
need to take days alone, restlessness, need to take pills, 
nightmares of war crimes, feeling like drowning, and hearing 
his name called at night.  The veteran also reported poor 
concentration and memory.  Upon examination, he appeared 
clean, adequately dressed and groomed, alert and well 
oriented.  His speech was clear and coherent.  He also was 
not hallucinating or suicidal or homicidal.  However, he was 
also extremely anxious, restless and jumpy, with a blunted 
affect.  His attention and affect were fair, and his memory 
impaired.  His insight and judgment were fair, and he 
exhibited poor impulse control.  The examiner diagnosed the 
veteran with vascular dementia with extreme anxiety, with 
chronic undifferentiated schizophrenia by history.  He was 
also diagnosed with an organic personality syndrome, and had 
a Global Assessment of Functioning index of 55, which 
according to the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (pp. 
46-47)(4th ed., revised, 1994), or DSM-IV, moderate mental 
disorder symptoms or moderate difficulty in social, 
occupational or school functioning.  However, the evidence is 
clear that the examiner did not find any specific PTSD 
stressors and did not diagnose the veteran with PTSD.  The 
veteran reported that he served as a cook and then a machine 
gunner, and that he was involved in active combat.  The VA 
examination report does not include any account from the 
veteran of any specific inservice stressors or traumatic 
event that was the source of his claimed PTSD.  Rather, the 
report reveals that the veteran had subjective complaints of 
war crimes with no specific mention of particularly memorable 
wartime stressors.    

As part of the basis for well-grounding the veteran's claim, 
the Board referred to the information provided by Dr. Vargas 
Villaneuva, M.D., namely the November 1995 letter and October 
1997 report, concerning the veteran's psychiatric condition.  
Dr. Vargas Villaneuva stated in the November 1995 letter that 
the veteran is physically and mentally incapacitated due to 
the chronic deterioration of symptoms of anxiety, insomnia 
and nightmares.  He states that his present psychiatric 
condition, which he diagnoses as chronic PTSD, developed 
during military service.  The veteran relies on this PTSD 
diagnosis from Dr. Vargas Villaneuva as the basis of his 
service connection claim.  However, the Board does not find 
that the evidence from this November 1995 letter is 
sufficient to grant service connection for PTSD.

Dr. Vargas Villaneuva reported that the veteran suffered a 
psychosis during the Korean War, but did not elaborate as to 
what type of psychosis or what precipitated the condition.  
This description does not aid the Board in finding sufficient 
inservice stressors to support a PTSD diagnosis.  The doctor 
states that the veteran's symptoms of anxiety, insomnia and 
nightmares continued in a "chronic way" to the point where 
the veteran is now physically and mentally incapacitated.  
However, the doctor does not state how long he has been 
treating the veteran.  He also does not differentiate between 
the veteran's subjective complaints and objective medical 
observations and findings.  As further example, the mere 
complaint of "nightmares" is insufficient evidence that 
this is a combat related symptom.  Dr. Vargas Villaneuva does 
not provide any information regarding specific PTSD stressors 
to substantiate his diagnosis, nor provide objective findings 
regarding any specific PTSD symptomatology.  

Dr. Vargas Villaneuva again diagnoses the veteran in October 
1997 with chronic PTSD.  In this October 1997 report, Dr. 
Vargas Villaneuva recounts the veteran's complaints of such 
things as intense anxiety, nightmares, auditory 
hallucinations of war, flashbacks of traumatic episodes, and 
avoiding social interaction.  Despite this account from the 
veteran, this report does not include any objective 
psychiatric findings regarding PTSD symptomatology.  
Furthermore, the report speaks of the veteran's "traumatic 
moments" and "traumatic experiences" during the Korean 
War, but does not specify specific stressors that would lead 
to PTSD, and would distinguish the veteran's wartime 
experiences from all other wartime veterans.  Although the 
doctor again diagnosed the veteran with chronic PTSD, the 
Board is presented with a vague description of 
symptomatology, and is not provided with a clear delineation 
of the veteran's subjective complaints and the objective 
findings that would form the basis of a PTSD diagnosis.

In weighing the information from Dr. Vargas Villaneuva 
against the evidence from the March 1996 VA examination, the 
Board is swayed by the specific objective findings of the VA 
examination that characterize the veteran's mental condition, 
but do not result in a diagnosis of PTSD.  The Board finds 
that the evidence from the March 1996 VA examiner's diagnosis 
carries more weight than the private medical opinion.  The 
statements from Dr. Vargas Villaneuva, which are dated 
following the veteran's application for PTSD service 
connection, do not, in the Board's opinion, include 
sufficient supporting evidence to outweigh the VA examination 
that made specific objective findings to support the 
diagnoses of vascular dementia and extreme anxiety, with 
chronic undifferentiated schizophrenia.  Dr. Vargas 
Villaneuva's letters regarding the veteran's psychiatric 
condition lack the specificity of the basis for the doctor's 
PTSD diagnosis, and appear to be based in great part on 
merely the veteran's claims as opposed to an objective 
evaluation.  While not discounting the credibility of Dr. 
Vargas Villaneuva, the Board gives more weight to the VA 
examiner's assessment of the veteran's psychiatric condition.  
See Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).                    

The Board finds that after weighing the evidence of the 
veteran's well grounded claim, the record does not contain 
competent evidence of a clear diagnosis of PTSD that is 
linked to service.  Thus, the preponderance of the evidence 
is against the claim for service connection for PTSD.  The 
Board need not determine whether there is adequate evidence 
of an inservice stressor.  Accordingly, the Board must deny 
his claim.


ORDER

Entitlement to service connection for PTSD is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

